United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 07-50009
                           Summary Calendar


                            JOHANNA WHITE,

                                                   Plaintiff-Appellant,

                                versus

          MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant-Appellee.


             Appeal from the United States District Court
                   for the Western District of Texas
                             (1:05-CV-945)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Johanna White contests the district court’s affirming the

Social Security Administration’s (SSA) determination that she is

not   disabled.      Our   review   is   limited   to:    whether      the

administrative law judge (ALJ) used the proper legal standard to

evaluate the evidence; and whether the decision is supported by

substantial evidence in the record. E.g., Greenspan v. Shalala, 38

F.3d 232, 236 (5th Cir. 1994).




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     White’s impairments include diabetes, hearing loss, and an arm

injury.      She   applied     for   disability    insurance    benefits   and

supplemental social security income, pursuant to Titles II and XVI

of the Social Security Act.            Applying the requisite five-step

sequential disability evaluation, see 20 C.F.R. §§ 404.1520 and

416.920, the ALJ found, inter alia:               White had not engaged in

substantial gainful activity since the alleged onset of disability;

she did not have an impairment presumed to create disability; she

retained “the residual functional capacity to perform a significant

range of sedentary work” (RFC determination); and, along that line,

she was capable of performing a number of alternative sedentary

occupations (alternative-occupation determination).              Accordingly,

the ALJ concluded White was not disabled and denied benefits.              The

district court affirmed.

     White maintains the ALJ’s RFC determination is not supported

by substantial evidence.        In reviewing for substantial evidence,

our court may not reweigh the evidence or substitute our judgment

for that of the SSA.         Greenspan, 38 F.3d at 236.          A finding of

insubstantial evidence is proper only if no credible evidence or

medical findings exist to support the decision.              Johnson v. Bowen,

864 F.2d 340, 343-44 (5th Cir. 1988).

     Based on our review of the record, the RFC determination is

adequately    supported   by    objective    medical   evidence,    including

examination    results,      physician     reports,    and    medical   expert


                                       2
testimony.    In this regard, the post-hearing form submitted by one

of White’s physicians, which was explicitly considered by the ALJ,

is not inconsistent with this determination.

       Relatedly, White contends the ALJ’s alternative-occupation

determination is inconsistent with both its RFC determination and

the Department of Labor’s Dictionary of Occupational Titles (DOT).

In making the alternative-occupation determination, the ALJ relied

on    vocational   expert   (VE)   testimony   identifying    a   number   of

relevant alternative occupations, all of which were classified as

“sedentary” by the DOT.       Because the VE’s testimony, which White

did   not   challenge   through    cross-examination,   was   elicited     by

hypothetical questions incorporating the RFC determination, such

reliance was proper.     See Bowling v. Shalala, 36 F.3d 431, 436 (5th

Cir. 1994); see also Carey v. Apfel, 230 F.3d 131, 146-47 (5th Cir.

2000) (“claimants should not be permitted to scan the record for

implied or unexplained conflicts between the specific testimony of

an expert witness and the voluminous provisions of the DOT, and

then present that conflict as reversible error, when the conflict

was not deemed sufficient to merit adversarial development in the

administrative hearing”).

                                                                  AFFIRMED




                                      3